16 F.3d 410NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
JOHN ALDEN LIFE INSURANCE COMPANY, Plaintiff Appellee,v.Jay A. Zawatsky, Defendant Appellant,andDennis M. KELLY, Defendant.
No. 93-2113.
United States Court of Appeals, Fourth Circuit.
Jan. 21, 1994.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  W. Earl Britt, District Judge.
Charles Edward Nichols, Manning, Fulton & Skinner, Raleigh, NC.
Before WIDENER, WILKINS, and HAMILTON, Circuit Judges.
PER CURIAM:


1
Appellant appeals the district court's order denying his motion to transfer the action to the United States District Court for the District of Maryland.  We dismiss the appeal for lack of jurisdiction because the order is not appealable.  This Court may exercise jurisdiction only over final orders, 28 U.S.C. Sec. 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. Sec. 1292 (1988);  Fed.R.Civ.P. 54(b);   Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
We grant the Appellee's motion to dismiss the appeal as interlocutory and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


3
DISMISSED*



*
 The appeal from the district court's order denying a stay of this case pending appeal of a parallel proceeding in the district court in Maryland is dismissed because moot, the appeal in the Maryland case having been decided in No. 93-1887, Sept. 29, 1993